[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER ON MOTION TO STRIKE DATED DECEMBER 29, 1999
The forgoing motion having been duly heard, it is hereby ordered February 28, 2000.
Granted as to Counts 6, 7, 8, 9 and 10. They are stricken because Duarte Herrmenegildo does not have any rights, derivative or otherwise, on his wife's claims.
Motion granted as to Counts 3, 5. 8 and 9. They are stricken because there is no allegation or factual basis in the complaint that the employees of Hartford Hospital are the alter egos of the corporation Jett v. Dunlop 179 Conn. 215;Suarez v. Dickmont 242 Conn. 255.
Motion denied as to Count 4 because a cause of action is stated under CUTPA.
Motion granted as to Count 9 also because it is not sufficient to state a CUTPA claim.
Plaintiffs are ordered to make no further claims that are the same on behalf of Duarte.
Rittenband, J. CT Page 3654